Citation Nr: 1242836	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1980 to March 1985.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for paranoid schizophrenia, claimed as PTSD.

In November 2010, the appellant testified at a Board hearing at the RO.  In January 2011, the Board remanded the matter for additional evidentiary development.  For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a statutory duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility and the Social Security Administration (SSA), until it is determined that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  

The record currently available to the Board reflects that in VA clinical settings, the appellant has reported that he is in receipt of disability benefits from the Social Security Administration (SSA) due to his psychiatric disability.  Given the disability at issue in this appeal, such records are relevant to the claim and VA has a duty to undertake the necessary efforts to obtain them.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  

In addition, the Board notes that there appear to be outstanding VA clinical records relevant to the claim.  In that regard, the appellant has reported receiving psychiatric treatment at the VA Medical Center (VAMC) in Asheville, North Carolina, from March 2004 to January 2009.  The record on appeal, however, contains only some records from that facility dated from July 2004 to November 2007.  Based on references in the clinical records currently available, it appears that additional records from this facility are, in fact, available and outstanding.  

Similarly, the record shows that in January 2009, the appellant transferred his care to the Salisbury VAMC/Hickory Community Based Outpatient Clinic.  The record on appeal currently contains records from those facilities dated from January 2009 to October 2010.  Although records for this period appear to be complete, when the RO last reviewed this claim in the January 2012 Supplemental Statement of the Case, it reportedly reviewed VA clinical records from the Salisbury VAMC dated through January 2012.  Those records, however, were not associated with the appellant's claims folder or his Virtual VA file.  

To ensure VA has fulfilled its duty to assist the appellant and to ensure the record on appeal is complete prior to the Board's consideration of the appeal, the AMC must take additional action.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make as requests as are necessary to obtain complete clinical records relevant to the appeal from the Asheville VAMC for the period from March 2004 to January 2009, and from the Salisbury VAMC/Hickory Community Based Outpatient Clinic for the period from October 2010 to the present.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO/AMC should contact the Social Security Administration and request copies of all records corresponding to the appellant's application for disability benefits, including any medical records in its possession.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the claim on appeal, considering all the evidence of record.  If the benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


